Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 08/19/2022 have been fully considered but they are not persuasive.
Regarding claim 1, the reference of Buiser has been introduced to replace that of Minck Jr.
Regarding claim 22, the reference of Ho has been introduced.
Claim Objections
Claim 22 is objected to because of the following informalities: “the flexible elongate member configured delivering” should read –the flexible elongate member configured to deliver--.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “flow sensing element” in claims 1, 15, & 22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Paragraphs 0024-0025 set forth, “The instrument 102 includes at least one flow sensing element 130 configured to monitor flow within a vessel 200, which can include other structures such an aneurysm 202 in a wall 206 of the vessel 200 (see FIG. 2). The flow sensing element (or flow monitoring) element 130 can take on the form of a radio frequency (RF) transducer 130. The RF transducer 130 can detect fluid flow in a channel and wirelessly transmit flow measurements to an RF transceiver 140. The RF transducer 130 can be powered by electromagnetic signals generated by the RF transceiver 140 and wirelessly transmitted to the RF transducer 130. The powered RF transducer 130 can detect fluid flow and transmit the data to the RF transceiver 140 via electromagnetic signals. The flow sensing (or flow monitoring) element 130 can take the form of an ultrasound transducer 130. For example, in some instances the flow sensing element 130 is an ultrasound transducer 130 configured to detect Doppler shifts in blood flow. In some instances, the flow sensing element 130 includes a vortex flow sensor as described in "A MEMS-Based Vortex Flow Sensor for Aggressive Media," Nicholas Pedersen, Per E Andersen (2003), Proceedings of IEEE Sensors 2003 (IEEE Cat. No.03CH37498) 1 p. 320-325, which is hereby incorporated by reference in its entirety. In some instances, the flow sensing element 130 includes a thermoelectric (thermodilution) flow sensor as described in "A Novel Flexible Thermoelectric Sensor for Intravascular Flow Assessment," Arjen van der Horst, Dennis van der Voort, Benjamin Mimoun, Marcel C M Rutten, Frans N van de Vosse, Ronald Dekker (2013), JSENIEEE Sensors Journal (JSEN) XX (XX) p. 1-1, which is hereby incorporated by reference in its entirety. 
“In some instances, the flow sensing element 130 includes a sensor as described in "A Wireless Microsensor for Monitoring Flow and Pressure in a Blood Vessel Utilizing a Dual- Inductor Antenna Stent and Two Pressure Sensors," Kenichi Takahata, Andrew D DeHennis, Kensall D Wise, Yogesh B Gianchandani (2004), MEMSIEEE International Conference on-7- Micro Electro Mechanical Systems (MEMS) p. 216-219, which is hereby incorporated by reference in its entirety. In some instances, magnetic resonance imaging (MRI) is utilized to monitor flow within the vessel as described in "Assessment of Coronary Flow Reserve with Fast Cine Phase Contrast Magnetic Resonance Imaging: Comparison With Measurement by Doppler Guide Wire," M Shibata, H Sakuma, N Isaka, K Takeda, C B Higgins, T Nakano (1999), JMRIJournal of Magnetic Resonance Imaging (JMRI) 10 (4) p. 563-568, which is hereby incorporated by reference in its entirety. In some instances, the flow sensing element 130 includes an optical flow sensor, such as those described in "Characterization of a Low-Cost Optical Flow Sensor When Using an External Laser as a Direct Illumination Source," Davinia Font, Marcel Tresanchez, Tomas Palleja, Merce Teixido, Jordi Palacin (2011), Sensors 11 (12) p. 11856-70, which is hereby incorporated by reference in its entirety. In some instances, the flow sensing element 130 includes a magnetostrictive sensor, such as those described in "Development of a Bio-Inspired Magnetostrictive Flow and Tactile Sensor, Michael Adam Marana (2012), which is hereby incorporated by reference in its entirety”.
Therefore, “flow sensing element” has been interpreted to be a radio frequency transducer, an ultrasound transducer, a vortex flow sensor, a thermoelectric flow sensor, an optical flow sensor, or a magnetostrictive sensor.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 22 claims “a flexible elongate member attachable to the catheter with a detachable connector”.  The specification describes a detachable connector in [0040], but not with regards to attaching the catheter to the flexible elongate member.  Therefore, this limitation lacks written support.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended such that the term “structure” refers to a catheter.  However, the recitation of “structure” in claim 9 seems to still be directed to the wire segment.  Claim 9 does not remain consistent with the definition of “structure” defined in claim 1, and, therefore, is indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-10, & 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Folk (US 2016/0022222) in view of Fastovsky (US 2003/0125790), in further view of Buiser (US 2007/0141099), in further view of Yoshikawa (US 2010/0069757).
Regarding claim 1, Folk teaches (Figures 1 & 5) a system comprising:
a structure (guide 10, Paragraph 0051) configured to pass through a vasculature;
a wire segment (coils 40, Paragraph 0051) configured to pass through the structure (guide 10, Paragraph 0051); and
a flow sensing element (sensor 20, Paragraph 0039);
a computer (processor, Paragraph 0042) in communication with the flow sensing element, the computer configured to:
detect, at the computer and after positioning the wire segment (coils 40, Paragraph 0051) within the aneurysm in the vasculature (Paragraph 0052), a measurement of fluid flow entering the aneurysm based on data obtained by the flow sensing element (Paragraph 0054).
However, Folk fails to disclose that the flow sensing element is supported by the wire segment, wherein the wire segment is positioned in an aneurysm and retains the flow sensing element within the aneurysm.
Fastovsky teaches a flow sensing element (sensor 3, Paragraphs 0034) supported by the wire segment (detachable coil for aneurysm treatment, Paragraph 0034), wherein the wire segment is positioned in an aneurysm and retains the flow sensing element within the aneurysm (Paragraph 0034).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the system taught by Folk such that the flow sensing element is supported by the wire segment, wherein the wire segment is positioned in an aneurysm and retains the flow sensing element within the aneurysm as taught by Fastovsky.  Disposing the flow sensing element on the wire segment allows for blood flow to be continuously monitored after the catheter has been removed from the patient, thereby allowing the operator continual contact with the flow sensing element to monitor the relative success of the procedure over time.
However, Folk in view of Fastovsky fail to disclose that the wire segment forms a coil in the aneurysm, wherein, the wire segment has a first state that does not comprise a coil when the wire segment is disposed within the structure and a second state once a portion of the wire segment exits the structure and forms a coil in the aneurysm.
Buiser teaches that the wire segment (embolic coil 10, Paragraph 0100) forms a coil in the aneurysm, wherein, the wire segment has a first state that does not comprise a coil when the wire segment is disposed within the structure (catheter 106, Paragraph 0100) (Figures 3D-E) and a second state once a portion of the wire segment exits the structure and forms a coil in the aneurysm (Figures 3D-E).
As can be observed in Figures 3D-E, the embolic coil 10 has a non-coiled structure while in the catheter 106; only when the coil exits the catheter does it take on the second coiled state in the aneurysm.  And
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have defined the wire segment taught by Folk to be able to form a coil in the aneurysm, wherein, the wire segment has a first state that does not comprise a coil when the wire segment is disposed within the structure and a second state once a portion of the wire segment exits the structure and forms a coil in the aneurysm, as taught by Buiser.  Forming a coil while filling the aneurysm allows the wire segment to form a proper occlusion of the aneurysm regardless of the aneurysm’s size or geometry, as opposed to deploying a wire segment with a pre-determined coil structure.
However, Folk In view of Fastovsky, in further view of Buiser, fail to disclose that the computer is further configured to provide a visual indication to a user as to whether the fluid flow measurement is at an unacceptable fluid flow level.
Yoshikawa teaches that the computer is further configured to provide a visual indication to a user (blood-flow image, Paragraph 0007) as to whether the fluid flow measurement (velocity vectors, Paragraph 0007) is at an unacceptable fluid flow level (threshold value, Paragraphs 0018, 0021, & 0030).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have included modified the system taught by Folk such that the computer is further configured to provide a visual indication to a user as to whether the fluid flow measurement is at an unacceptable fluid flow level as taught by Yoshikawa.  This would allow the operator to monitor blood flow and determine if it is at a normal value or range.
Regarding claim 2, Folk In view of Fastovsky, in further view of Buiser, in further view of Yoshikawa, teach the system of claim 1, and Folk further teaches (Figure 1) a first flexible elongate member (guide 10, Paragraph 0039) having a proximal portion, a distal portion, a central longitudinal axis, and a lumen extending along the central longitudinal axis, the first flexible elongate member sized and shaped for insertion into the vasculature (Paragraph 0035).
Regarding claim 7, Folk In view of Fastovsky, in further view of Buiser, in further view of Yoshikawa, teach the system of claim 2, and Folk further teaches (Figure 5) a wire segment configured to pass through the lumen, and wherein the aneurysm is in a wall of a vessel in the vasculature (Paragraph 0051).
However, Folk in view of Fastovsky fail to disclose that the wire segment forms a coil in the aneurysm as the wire segment is passed through the lumen.
Buiser teaches that the wire segment forms a coil in the aneurysm as the wire segment is passed through the lumen (Paragraph 0100 & Figures 3D-E).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the system taught by Folk such that the wire segment forms a coil in the aneurysm as the wire segment is passed through the lumen as taught by Buiser.  This allows the wire segment to form a proper occlusion of the aneurysm regardless of the aneurysm’s size or geometry.
Regarding claim 8, Folk In view of Fastovsky, in further view of Buiser, in further view of Yoshikawa, teach the system of claim 7, and Folk further teaches that the structure is selected from a group consisting of a container and a flexible material (Paragraph 0051).
The structure was interpreted to be either the guide 10 (structure) or the coils 40 (wire segment) taught by Folk in paragraph 0051.  The coils are a wire segment as well as a flexible material, which inherently have a substrate.  Before being introduced into the aneurysm, the coils are held within the guide; therefore, the guide is able to serve as a container.  Additionally, the guide itself is made of a flexible material, as shown in Figure 5.
Regarding claim 9, Folk In view of Fastovsky, in further view of Buiser, in further view of Yoshikawa, in further view of Fastovsky, teach the system of claim 8.
Here, the second flexible elongate member and detachable connector are not specifically recited as being within the scope of the claim (i.e., the claim does not clearly state that the system further comprises the aforementioned structural elements).  Instead, they are recited in the context of intended use, as the claim states “the structure can be delivered to the aneurysm via a second flexible elongate member and deposited in the aneurysm by a detachable connector that releasably connects the structure to a distal end of the second flexible elongate member”.  Because of the phrase “can be”, these limitations are construed to be a recitation of intended use and therefore are not given patentable weight beyond the capability of the system to perform the claimed functions such as in conjunction with the unclaimed structural elements. It is understood by the ordinarily skilled artisan that the wire segment is capable being delivered to the aneurysm by a second flexible elongate member as recited in the claim (or by any other arbitrary means for that matter) and capable of being deposited in the aneurysm by a detachable connector as recited in the claim (or by any other arbitrary means for that matter) as there is no evidence of record to the contrary. For example, a second flexible elongate member (e.g., a guidewire/microcatheter) could be used to push the wire segment  through the lumen of the structure/the first flexible elongate member (catheter/guide 10) in a manner similar to that described in paragraph 0057 of Folk. Further, an arbitrary detachable connector could be used to connect the wire segment to the distal end of the guidewire/microcatheter. Further, it is understood that the wire segment and the flow sensing elements supported thereon are capable of remaining in the aneurysm (or any other arbitrary location for that matter) when the first and second flexible elongate members are removed from the vasculature (or any other arbitrary time for that matter). 
However, Folk in view of Fastovsky, in further view of Buiser, in further view of Yoshikawa, fail to disclose that the flow sensing element remains in the body.
Fastovsky teaches the flow sensing element remains within the body (Paragraph 0056).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have used an implantable flow sensing element as taught by Fastovsky in the system taught by Folk.  This would ensure the flow sensing element stays in the aneurysm and is supported by the structure.
Regarding claim 10, Folk in view of Fastovsky, in further view of Buiser, in further view of Yoshikawa, teach the system of claim 7, and Folk further teaches the computer is further configured to detect, at the computer and after forming the coil in the aneurysm, the measurement of fluid flow entering the aneurysm (Paragraph 0052).
Regarding claim 12, Folk in view of Fastovsky, in further view of Buiser, in further view of Yoshikawa, teach the system of claim 7, and Folk further teaches the wire segment comprises multiple wire segments, and each one of the wire segments forms a coil when the respective wire segment passes through the lumen and into the aneurysm (Paragraph 0051).
Regarding claim 13, Folk in view of Fastovsky, in further view of Buiser, in further view of Yoshikawa, teach the system of claim 1.
However, Folk fails to disclose determining, at the computer, that the fluid flow level is at or below an acceptable fluid flow level; and providing a visual indication to a user as to whether the fluid flow measurement is at or below the acceptable fluid flow level.
Yoshikawa teaches the computer is further configured to:
determine, at the computer, that the fluid flow measurement (velocity vectors, Paragraph 0007) is at or below an acceptable fluid flow level (threshold value, Paragraphs 0007 & 0021); and
provide a visual indication (blood-flow image, Paragraph 0007) to a user as to whether the fluid flow measurement is at or below the acceptable fluid flow level (threshold value, Paragraphs 0018, 0021, & 0030).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the system taught by Folk to include determining, at the computer, that the fluid flow level is at or below an acceptable fluid flow level; and providing a visual indication to a user as to whether the fluid flow measurement is at or below the acceptable fluid flow level as taught by Buiser.  This would allow the operator to monitor blood flow and determine if it is at a normal value or range.
Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Folk in view of Fastovsky, in further view of Buiser, in further view of Yoshikawa, in further view of Carr (US 2004/0267115).
Regarding claims 3-6, Folk In view of Fastovsky, in further view of Buiser, in further view of Yoshikawa, teach the system of claim 2.
However, Folk fails to disclose that the flow sensing element detects fluid flow; the flow sensing element communicates wirelessly with a transceiver; the computer is further configured to interrogate the flow sensing element, via the transceiver, and receive data from the flow sensing element, via the transceiver, with the data being representative of fluid flow; and the computer is further configured to interrogate the flow sensing element, via the transceiver, after the first flexible elongate member is removed from the vasculature and receive data from the flow sensing element, via the transceiver, after the first flexible elongate member is removed.
Fastovsky teaches:
the flow sensing element (sensor 3, Paragraph 0034) detects fluid flow (flow rate sensor, Paragraph 0056).
the flow sensing element communicates wirelessly with a transceiver (extracorporeal device/telemetry system, Paragraphs 0066-0067);
the computer is further configured to interrogate the flow sensing element, via the transceiver, and receive data from the flow sensing element, via the transceiver, with the data being representative of fluid flow (Paragraphs 0061 & 0067); and
the computer is further configured to interrogate the flow sensing element, via the new movie transceiver, after the first flexible elongate member is removed from the vasculature and receive data from the flow sensing element, via the transceiver, after the first flexible elongate member is removed (Paragraphs 0067 & 0070).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified system taught by Folk such that the flow sensing element detects fluid flow; the flow sensing element communicates wirelessly with a transceiver; the computer is further configured to interrogate the flow sensing element, via the transceiver, and receive data from the flow sensing element, via the transceiver, with the data being representative of fluid flow; and the computer is further configured to interrogate the flow sensing element, via the transceiver, after the first flexible elongate member is removed from the vasculature and receive data from the flow sensing element, via the transceiver, after the first flexible elongate member is removed as taught by Fastovsky.  These features of the flow sensing element allow the operator to continue to monitor flow in the aneurysm after the catheter has been removed from the patient, thereby facilitating a monitoring of the relative success of the procedure over time.
However, Folk In view of Fastovsky, in further view of Buiser, in further view of Yoshikawa, fail to disclose that the flow sensing element is an RF transducer that detects fluid flow and the transceiver is an RF transceiver in communication with the RF transducer.
Carr teaches that the flow sensing element is an RF transducer (microwave transmitter 44, Paragraph 0020) that detects fluid flow (blood flow rate, Paragraph 0021) and the transceiver is an RF transceiver (microwave receiver 46, Paragraph 0021) in communication with the RF transducer (Paragraph 0021).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the flow sensing element and transceiver taught by Fastovsky to be an RF transducer an RF transceiver, respectively, as taught by Carr.  The use of radio frequency is well-known in the art for relaying signals through the human body, as it can be done wirelessly and without harm to tissue.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Folk in view of Buiser, in further view of Yoshikawa, in further view of Fastovsky, as applied to claim 7, above, in further view of Ferrera (WO 2017/074411).
Regarding claim 11, Folk in view of Buiser, in further view of Yoshikawa, in further view of Fastovsky, teach the system of claim 7.
However, Folk in view of Buiser, in further view of Yoshikawa, in further view of Fastovsky, fail to disclose the wire segment includes fibrous material fixedly attached along the wire segment.
Ferrera teaches the wire segment includes fibrous material fixedly attached along the wire segment, and wherein the fibrous material enhances blood clotting around the coil (Page 6, Paragraph 3 & Page 7, Paragraph 1).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have included fibrous materials taught by Ferrera to the coils taught by Folk.  This would further prevent blood flow in the aneurysm by combining material intended to occlude with material intended to clot.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Folk in view of Buiser, in further view of Fastovsky, in further view of Ho (US 2008/0243168).
Regarding claim 22, Folk teaches (Figures 1 & 5) a system comprising:
a catheter (guide 10, Paragraph 0051) configured to pass through a vasculature and having a lumen through which a wire segment (coils 40, Paragraph 0051) passes, the catheter configured to perform an endovascular aneurysm coiling procedure in which the wire segment is pushed into an aneurysm of the vasculature (Paragraph 0051);
a flexible elongate member configured to guide the wire segment through a lumen that extends through the flexible elongate member; and
a computer (processor, Paragraph 0042) in communication with a flow sensing element (sensor 20, Paragraph 0039), the computer configured to detect, at the computer and after the wire segment is pushed into the aneurysm and after formation of the blood flow-blocking coil, a measurement of fluid flow entering the aneurysm based on data obtained by the flow sensing element (Paragraph 0054).
However, Folk fails to disclose: that the wire segment forms a blood flow-blocking coil in the aneurysm; and a flexible elongate member configured to guide the wire segment through a lumen that extends through the flexible elongate member.
Buiser teaches:
the wire segment (embolic coil 10, Paragraph 0100) forms a blood flow-blocking coil in the aneurysm (Paragraph 0100 & Figures 3D-E); and
a flexible elongate member (catheter 106, Paragraph 0100) configured to guide the wire segment through a lumen that extends through the flexible elongate member (Paragraph 0100 & Figures 3D-E).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have defined the wire segment taught by Folk to be able to form a coil once it is guided through the lumen of the flexible elongate member, as taught by Buiser.  This allows the wire segment to form a proper occlusion of the aneurysm regardless of the aneurysm’s size or geometry.
However, Folk in view of Buiser fail to disclose that the flow sensing element is disposed on the wire segment such that the flow sensing element is pushed into the aneurysm with the wire segment.
Fastovsky teaches:
the flow sensing element (sensor 3, Paragraph 0034) is disposed on the wire segment (anchoring elements 4 & 5, Paragraph 0034) such that the flow sensing element is pushed into the aneurysm with the wire segment (Paragraph 0034) and is attached to the blood flow-blocking coil (detachable coil for aneurysm treatment, Paragraph 0034); and
a flexible elongate member (inner tube 10, Paragraph 0036) configured to deliver the flow sensing element to the aneurysm (Paragraph 0034).
Paragraph 0034 teaches that the implant 2 may be a detachable coil for aneurysm treatment.  It also teaches that the implant 2 includes a sensor 3, of which this sensor can be a flow-rate sensor.  Therefore, the implant 2 can take the form of a blood flow-blocking coil on which a flow rate sensor is disposed.  From this, it is intended use that the detachable coil for aneurysm treatment, and the attached flow rate sensor, is pushed into the aneurysm.  Further, the combination of Buiser and Fastovsky (attaching the flow sensing element to the wire segment) satisfies the limitation of “delivering the flow sensing element to the aneurysm by guiding the wire segment through a lumen that extends through the flexible elongate member”.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have combined the flow sensing element and wire segment taught by Folk into one unit as taught by Fastovsky.  Disposing the flow sensing element on the wire segment ensures that it is embedded within the aneurysm after completion of the coiling procedure, allowing for continual monitoring of the blood flow of the patient.
However, Folk in view of Buiser, in further view of Fastovsky, fail to disclose a flexible elongate member attachable to the catheter with a detachable connector.
Ho teaches a flexible elongate member but (first catheter 110, Paragraph 0018) attachable to the catheter (second catheter 120, Paragraph 0018) with a detachable connector (Paragraph 0018).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the system taught by Folk, Buiser, and Fastovsky such that the flexible elongate member is attachable to the catheter with a detachable connector, as taught by Ho.  In the context of the claimed invention, keeping the catheter and flexible elongate member attached allows them to move as a single unit while being guided to the aneurysm, and detaching the catheter allows it to more closely engage with the aneurysm while deploying the coils.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 15 and its dependents, the prior art of record does not teach or reasonably suggest a method of evaluating an endovascular aneurysm coiling procedure, the method comprising: guiding a distal portion of a first flexible elongate member through a vasculature and into an aneurysm in a vessel of the vasculature; securing a flow sensing element to a structure and delivering the structure to the aneurysm by guiding the structure through a lumen that extends through the first flexible elongate member, wherein the delivering further comprises passing a second flexible elongate member through the lumen, and depositing the structure in the aneurysm by releasing a detachable connector that releasably connects the structure to a distal end of the second flexible elongate member; detecting, at a computer and after positioning a coil within the aneurysm, wherein, when the coil is formed in the aneurysm, a portion of a wire segment of the coil remains within a flexible elongate member positioned at the aneurysm and does not form a coil, a first measurement of fluid flow entering the aneurysm based on data obtained by a flow sensing element disposed in the aneurysm, with the flow sensing element in communication with the computer; determining, at the computer, that the first fluid flow measurement is at or below an acceptable fluid flow level; outputting, to a display in communication with the computer, a first graphical representation that the first fluid flow measurement is at or below the acceptable fluid flow level.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM KOLKIN whose telephone number is (571)272-5480. The examiner can normally be reached Monday-Friday 7:30AM-5:30PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ADAM D. KOLKIN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793